Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  October 21, 2014                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                        Michael F. Cavanagh
  149407-8(83)                                                                          Stephen J. Markman
                                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
  LOWE'S HOME CENTERS, INC.,                                                         Bridget M. McCormack
           Petitioner-Appellee,                                                            David F. Viviano,
                                                                                                         Justices
                                                               SC: 149407
  v                                                            COA: 314111
                                                               MTT: 00-385768
  TOWNSHIP OF MARQUETTE,
             Respondent-Appellant.
  ________________________________________/

  HOME DEPOT USA, INC.,
           Petitioner-Appellee,
                                                               SC: 149408
  v                                                            COA: 314301
                                                               MTT: 00-366428
  TOWNSHIP OF BREITUNG,
             Respondent-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of petitioners-appellees to file a response
  to the amicus curiae brief filed by the Michigan Municipal League, the Michigan
  Association of Counties, and the Michigan Association of School Boards is GRANTED.
  The response to the amicus brief submitted on October 9, 2014, is accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                               October 21, 2014